Case 1:21-cv-00565-PAB-KMT Document 15 Filed 03/26/21 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

  Civil Action No. 21-cv-00565-PAB

  CHAPEL HILLS REALTY LLC, a Colorado limited liability company,
  CHAPEL HILLS CH LLC, a Colorado limited liability company,
  CHAPEL HILLS NASSIM LLC, a Colorado limited liability company,

         Plaintiffs,

  v.

  OTIS ELEVATOR COMPANY, a New Jersey corporation authorized to do business in
  Colorado,

         Defendant.


                             SECOND ORDER TO SHOW CAUSE


         This matter is before the Court on defendant’s response, Docket No. 13, to the

  Court’s Order to Show Cause [Docket No. 11]. Defendant asserts that the Court has

  jurisdiction pursuant to 28 U.S.C. § 1332. Docket No. 13 at 2.

         Defendant filed its notice of removal on February 25, 2021. See Docket No. 1.

  On March 3, 2021, the Court ordered defendant to show cause why the case should not

  be remanded for lack of subject matter jurisdiction. Docket No. 11 at 4. The Court

  noted that defendant’s allegations were insufficient to determine whether the Court has

  jurisdiction over the case because defendant failed to sufficiently allege the citizenship

  of the plaintiff limited liability corporations (“LLCs”). Id. at 2-3.

         Defendant filed its response to the Court’s order to show cause on March 11,

  2021. See Docket No. 13. In its response, defendant properly identifies the various

  members of the plaintiff LLCs. See id. at 2-3. For most of those members, defendant
Case 1:21-cv-00565-PAB-KMT Document 15 Filed 03/26/21 USDC Colorado Page 2 of 2




  also identifies the member’s citizenship. See id. at 2, ¶ 3 (stating that the members of

  Chapel Hills CH, LLC are two New York citizens). However, the allegations as to

  Chapel Hills Realty, LLC are deficient. Defendant asserts that Chapel Hills Realty, LLC

  is a Colorado LLC “whose sole member is Namco Realty LLC” Id., ¶ 2. Defendant

  further alleges that Namco Realty LLC is a New York LLC “whose sole member is

  Namco Realty Ltd,” and Namco Realty Ltd. “is a privately held corporation and citizen of

  the British Virgin Islands.” Id. A corporation, however, “shall be deemed to be a citizen

  of every State and foreign state by which it has been incorporated and of the State or

  foreign state where it has its principal place of business.” See 28 U.S.C. § 1332(c)(1).

  A corporation incorporated in a foreign country may still have its principal place of

  business in the United States. See Burge v. Sunrise Medical (US) LLC, No. 13-cv-

  02215-PAB-MEH, 2013 WL 6467994, at *2 (D. Colo. Dec. 9, 2013) (citing Nike, Inc. v.

  Comercial Iberica de Exclusivas Deportivas, S.A., 20 F.3d 987, 990 (9th Cir. 1994)).

  Accordingly, defendant’s allegations as to Chapel Hills Realty, LLC are insufficient to

  establish the Court’s jurisdiction. Defendant will be given one more opportunity to

  establish that the Court has subject matter jurisdiction over the case. It is therefore

         ORDERED that, on or before April 2, 2021, defendant shall show cause

  why this case should not be remanded due to the Court’s lack of subject matter

  jurisdiction.

         DATED March 26, 2021.
                                            BY THE COURT:



                                            PHILIP A. BRIMMER
                                            Chief United States District Judge

                                               2
